                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                    OWENSBORO DIVISION
                              CIVIL ACTION NO. 4:18-CV-00175-HBB


VICKIE LYNN DAUGHERTY                                                                             PLAINTIFF


VS.


ANDREW SAUL, COMMISSIONER
SOCIAL SECURITY ADMINISTRATION1                                                                 DEFENDANT


                                      MEMORANDUM OPINION
                                          AND ORDER

                                              BACKGROUND

        Before the Court is the complaint (DN 1) of Vickie Lynn Daugherty (APlaintiff@) seeking

judicial review of the final decision of the Commissioner pursuant to 42 U.S.C. § 405(g). Both

the Plaintiff (DN 12) and Defendant (DN 13) have filed a Fact and Law Summary. For the

reasons that follow, the final decision of the Commissioner is AFFIRMED, and judgment is

GRANTED for the Commissioner.

        Pursuant to 28 U.S.C. § 636(c) and Fed.R.Civ.P. 73, the parties have consented to the

undersigned United States Magistrate Judge conducting all further proceedings in this case,

including issuance of a memorandum opinion and entry of judgment, with direct review by the

Sixth Circuit Court of Appeals in the event an appeal is filed (DN 10). By Order entered March


1 Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a party pursuant to
Fed.R.Civ.P. 25(d). See also Section 205(g) of the Social Security Act, 42 U.S.C. § 405(g) (action survives
regardless of any change in the person occupying the office of Commissioner of Social Security).

                                                        1
5, 2019 (DN 11), the parties were notified that oral arguments would not be held unless a written

request therefor was filed and granted. No such request was filed.

                                       FINDINGS OF FACT

       On January 12, 2016, Plaintiff protectively filed an application for Disability Insurance

Benefits (Tr. 21, 211-17). Plaintiff alleged that she became disabled on May 1, 2011, as a result

of thrombotic thrombocytopenic purpura (TTP), visual impairment, and high blood pressure (Tr.

21, 232).    On January 24, 2018, Administrative Law Judge Maribeth McMahon (AALJ@)

conducted a video hearing from Paducah, Kentucky (Tr. 21, 33-82). Plaintiff and her attorney,

Steven Wilson, participated from Owensboro, Kentucky (Id.).          Kenneth Boaz, an impartial

vocational expert, also testified during the hearing (Id.).

       In a decision dated June 11, 2018, the ALJ evaluated this adult disability claim pursuant to

the five-step sequential evaluation process promulgated by the Commissioner (Tr. 21-28). The

ALJ determined that Plaintiff last met the insured status requirements of the Social Security Act

on December 31, 2015 (Tr. 23). At the first step, the ALJ found Plaintiff has not engaged in

substantial gainful activity since May 1, 2011, through her date last insured (Id.). At the second

step, the ALJ determined that Plaintiff has the following severe impairments: blurred vision;

history of TTP; and history of migraine headaches (Id.). The ALJ also found that Plaintiff’s high

blood pressure, back problems, and anxiety are non-severe impairments (Id.).

       At the third step, the ALJ concluded that Plaintiff does not have an impairment or

combination of impairments that meets or medically equals one of the listed impairments in

Appendix 1 (Tr. 23). The ALJ indicated that she specifically considered Listings 1.00, 2.00, 4.00,



                                                  2
11.00, 12.00, and 14.00 and concluded the medical evidence failed to demonstrate a listing level

of severity with respect to any listed impairment on a sustained basis (Id.).

       At the fourth step, the ALJ found through the date last insured, Plaintiff had the residual

functional capacity (RFC) to perform medium work as defined in 20 C.F.R. 404.1567(c) subject

to the following: no exposure to unprotected heights, dangerous machinery, or vibration; no

balancing; no driving; she would have been able to read only normal print with glasses; and she

did not have the depth perception or the required peripheral vision to be able to judge distance (Tr.

24).   Relying on testimony from the vocational expert, the ALJ found that Plaintiff was unable

to perform any past relevant work through the date last insured (Tr. 26).

       The ALJ proceeded to the fifth step where he considered Plaintiff=s RFC, age, education,

and past work experience as well as testimony from the vocational expert (Tr. 27-28). The ALJ

found through the date last insured Plaintiff could have performed a significant number of jobs

that exist in the national economy (Id.). Therefore, the ALJ concluded that Plaintiff was not been

under a Adisability,@ as defined in the Social Security Act, at any time from her alleged onset date

of May 1, 2011, through her date last insured of December 31, 2015 (Tr. 28).

       Plaintiff timely filed a request for the Appeals Council to review the ALJ=s decision (Tr.

208-10). The Appeals Council denied Plaintiff=s request for review (Tr. 1-3).

                                    CONCLUSIONS OF LAW

                                        Standard of Review

       Review by the Court is limited to determining whether the findings set forth in the final

decision of the Commissioner are supported by Asubstantial evidence,@ 42 U.S.C. § 405(g); Cotton

v. Sullivan, 2 F.3d 692, 695 (6th Cir. 1993); Wyatt v. Sec’y of Health & Human Servs., 974 F.2d

                                                 3
680, 683 (6th Cir. 1992), and whether the correct legal standards were applied. Landsaw v. Sec’y

of Health & Human Servs., 803 F.2d 211, 213 (6th Cir. 1986). ASubstantial evidence exists when

a reasonable mind could accept the evidence as adequate to support the challenged conclusion,

even if that evidence could support a decision the other way.@ Cotton, 2 F.3d at 695 (quoting

Casey v. Sec’y of Health & Human Servs., 987 F.2d 1230, 1233 (6th Cir. 1993)). In reviewing

a case for substantial evidence, the Court Amay not try the case de novo, nor resolve conflicts in

evidence, nor decide questions of credibility.@ Cohen v. Sec’y of Health & Human Servs., 964

F.2d 524, 528 (6th Cir. 1992) (quoting Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984)).

       As previously mentioned, the Appeals Council denied Plaintiff=s request for review of the

ALJ=s decision (Tr. 1-3). At that point, the ALJ=s decision became the final decision of the

Commissioner. 20 C.F.R. §§ 404.955(b), 404.981, 422.210(a); see 42 U.S.C. § 405(h) (finality

of the Commissioner’s decision). Thus, the Court will be reviewing the decision of the ALJ, not

the Appeals Council, and the evidence that was in the administrative record when the ALJ rendered

the decision. 42 U.S.C. § 405(g); 20 C.F.R. § 404.981; Cline v. Comm’r of Soc. Sec., 96 F.3d

146, 148 (6th Cir. 1996); Cotton v. Sullivan, 2 F.3d 692, 695-696 (6th Cir. 1993).

                        The Commissioner’s Sequential Evaluation Process

       The Social Security Act authorizes payment of Disability Insurance Benefits and

Supplemental Security Income to persons with disabilities. 42 U.S.C. §§ 401 et seq. (Title II

Disability Insurance Benefits), 1381 et seq. (Title XVI Supplemental Security Income). The term

Adisability@ is defined as an

               [I]nability to engage in any substantial gainful activity by reason of
               any medically determinable physical or mental impairment which


                                                 4
               can be expected to result in death or which has lasted or can be
               expected to last for a continuous period of not less than twelve (12)
               months.

42 U.S.C. §§ 423(d)(1)(A) (Title II), 1382c(a)(3)(A) (Title XVI); 20 C.F.R. §§ 404.1505(a),

416.905(a); Barnhart v. Walton, 535 U.S. 212, 214 (2002); Abbott v. Sullivan, 905 F.2d 918, 923

(6th Cir. 1990).

       The Commissioner has promulgated regulations setting forth a five-step sequential

evaluation process for evaluating a disability claim. See AEvaluation of disability in general,@ 20

C.F.R. §§ 404.1520, 416.920. In summary, the evaluation proceeds as follows:

               1)      Is the claimant engaged in substantial gainful activity?

               2)      Does the claimant have a medically determinable
                       impairment or combination of impairments that satisfies the
                       duration requirement and significantly limits his or her
                       ability to do basic work activities?

               3)      Does the claimant have an impairment that meets or
                       medically equals the criteria of a listed impairment within
                       Appendix 1?

               4)      Does the claimant have the RFC to return to his or her past
                       relevant work?

               5)      Does the claimant’s residual functional capacity, age,
                       education, and past work experience allow him or her to
                       perform a significant number of jobs in the national
                       economy?

Here, the ALJ denied Plaintiff=s claim at the fifth step.




                                                  5
                                   Plaintiff’s Challenge to Finding No. 4

        Plaintiff argues the ALJ should have found she meets Listing 2.03A (DN 12 PageID #

1120-21). But Plaintiff relies exclusively on comments set forth in a July 18, 2018 treatment note

from Dr. Jonathan L. Shrewsbury, a treating optometrist (Id. citing Tr. 14).2

        The July 18, 2018 treatment note is not a part of the administrative record that the ALJ

considered when she issued her decision on June 11, 2018. Instead, Plaintiff submitted this

treatment note in support of her request for the Appeals Council to review the ALJ=s decision (see

Tr. 2, 12-17). The Appeals Council considered this treatment note 3 but declined Plaintiff’s

request for review (Tr. 1-3). The Appeals Council explained the treatment note did not relate to

whether Plaintiff was disabled on or before December 31, 2015 (Tr. 2).

        Plaintiff apparently reasons since the Appeals Council considered this new evidence but

declined her request for review (Tr. 1-3), it must be part of the record that the Court can consider

in determining whether the final decision of the Commissioner is supported by substantial

evidence. Plaintiff=s belief, however, is contra to well-established case law in the Sixth Circuit.

When the Appeals Council considers new evidence, but declines review, the district court cannot

consider the new evidence in deciding whether to uphold, modify, or reverse the final decision of

the Commissioner. Cline v. Comm’r of Soc. Sec., 96 F.3d 146, 148 (6th Cir. 1996); Cotton v.

Sullivan, 2 F.3d 692, 695-696 (6th Cir. 1993). This approach makes sense because the ALJ’s

decision became the final decision of the Commissioner when the Appeals Council denied




2 Plaintiff indicates the treatment note is at Tr. 19 (DN 12 PageID # 1120). The treatment note is actually located
at Tr. 12-17 (bottom right corner of transcript page) in the administrative record.
3 The Appeals Council mistakenly indicated the treatment note is dated July 18, 2017 (compare Tr. 2 with Tr. 12).

                                                         6
Plaintiff’s request for review. See 42 U.S.C. § 405(g); 20 C.F.R. § 404.981; Cline, 96 F.3d at

148; Cotton, 2 F.3d at 695-696. Thus, Plaintiff’s challenge to Finding No. 4 fails because the

Court cannot consider July 18, 2018 treatment note from Dr. Shrewsbury in deciding whether to

uphold, modify, or reverse the final decision of the Commissioner. Additionally, the Court has

reviewed the record and concludes that Finding No. 4 is supported by substantial evidence in the

record.

                               Plaintiff’s Challenges to Finding No. 5

          The ALJ’s assessment of Plaintiff’s RFC is set forth in Finding No. 5. The RFC is the

ALJ=s ultimate determination of what Plaintiff can still do despite her physical and mental

limitations. See 20 C.F.R. §§ 404.1545(a), 404.1546. The ALJ makes this assessment based on

her consideration of medical source statements and all other evidence in the case record. See 20

C.F.R. §§ 404.1529, 404.1545(a), 404.1546. Thus, in making the RFC pronouncement the ALJ

must necessarily assign weight to the medical source statements in the record and assess Plaintiff’s

subjective allegations. See 20 C.F.R. §§ 404.1527(c), 404.1529.

          Plaintiff raises the following challenges to the ALJ’s assessment of her RFC: 1) the ALJ

misconstrued the evidence of record and therefore wrongly determined that Plaintiff’s vision

impairment is not as serious as alleged; 2) the ALJ failed to properly provide support for the RFC

assigned to Plaintiff; and 3) the ALJ wrongly inferred that Plaintiff’s performance of a random

variety of activities is evidence of Plaintiff’s ability to perform substantial gainful activity (DN 12

PageID # 1115, 1118-21, 1123-24).




                                                  7
         1        Plaintiff’s First Challenge to the RFC

         Plaintiff argues the ALJ misconstrued the evidence of record, and therefore wrongly

determined that Plaintiff’s vision impairment is not as serious as alleged (DN 12 PageID # 1118-

21). Plaintiff accuses the ALJ of conflating stabilization of the TTP4 after 20 plasma exchanges

with the permanent impairment this illness caused to her vision (Id.).                       But Plaintiff relies

primarily on comments set forth in a July 18, 2018 treatment note from Dr. Shrewsbury, a treating

optometrist (Id. citing Tr. 14). As explained above, the Appeals Council considered this new

evidence, but declined review (Tr. 1-3). Therefore, the Court cannot consider this new evidence

when deciding whether to uphold, modify, or reverse the final decision of the Commissioner.

Cline, 96 F.3d at 148; Cotton, 2 F.3d at 695-696.


4 According to the National Institute of Health:

                  Thrombotic thrombocytopenic purpura (TTP) is a rare blood disorder. In TTP,
                  blood clots form in small blood vessels throughout the body.
                  The clots can limit or block the flow of oxygen-rich blood to the body's organs,
                  such as the brain, kidneys, and heart. As a result, serious health problems can
                  develop.
                  The increased clotting that occurs in TTP also uses up platelets (PLATE-lets) in
                  the blood. Platelets are blood cell fragments that help form blood clots. These
                  cell fragments stick together to seal small cuts and breaks on blood vessel walls
                  and stop bleeding.
                  ...
                  "Thrombotic" (throm-BOT-ik) refers to the blood clots that form.
                  "Thrombocytopenic" (throm-bo-cy-toe-PEE-nick) means the blood has a lower
                  than normal number of platelets. "Purpura" (PURR-purr-ah) refers to purple
                  bruises caused by bleeding under the skin.
                  ...
                  A lack of activity in the ADAMTS13 enzyme (a type of protein in the blood)
                  causes TTP. . . .
                  ...
                  Treatments for TTP include infusions of fresh frozen plasma and plasma
                  exchange, also called plasmapheresis (PLAZ-ma-feh-RE-sis). . . .

https://www.nhlbi.nih.gov/health-topics/thrombotic-thrombocytopenic-purpura


                                                         8
        The remainder of what Plaintiff relies on are excerpts from treatment notes the ALJ

considered when making findings regarding the impact TPP had on Plaintiff’s vision (compare

DN 12 PageID # 1118-21 with Tr. 25-26)5. The ALJ acknowledged Plaintiff’s complaints as

well as findings by the treating sources concerning her vision (Tr. 25-26, citing Tr. 982-1000,

1001-11, 1012-24). The ALJ also noted that visual acuity testing on March 31, 2015 revealed

10/400 on the right and 20/400 on the left, on May 12, 2015 it revealed 20/50 on the right and

20/100 on the left, on September 24, 2015 it revealed 20/60 bilaterally, and on May 3, 2017 it

revealed 20/70 on the right and 20/60 on the left (Tr. 25 citing Tr. 985, 986, 1003-04, 1012, 1014-

15, 1018, 1020-21). Further, the ALJ recognized that Dr. Patel with Cincinnati Eye Institute

indicated in a May 3, 2017 treatment note that Plaintiff’s visual field deficit did not appear

progressive (Tr. 1006). The relevant portion of the ALJ’s RFC indicates Plaintiff “would have

been able to read only normal print with glasses” and she “did not have depth perception or the

required peripheral vision to be able to judge distance” (Tr. 24-25). These findings are supported

by substantial evidence in the record and comport with applicable law.

        2.       Plaintiff’s Second Challenge to the RFC

        Next, Plaintiff claims the ALJ failed to properly provide support for the RFC assigned to

Plaintiff (DN 12 PageID # 1121). Plaintiff asserts that the ALJ failed to discuss how the evidence

supports the determination that Plaintiff can perform medium work (Id.).




5 Plaintiff indicates the relevant pages in the ALJ’s decision are Tr. 51-52 (DN 12 PageID # 1118-20). The
relevant pages in the ALJ’s decision are at Tr. 25-26 (bottom right corner of transcript page) or DN 9-2 PageID #
51-52 (top of transcript page).

                                                         9
       At the second step, the ALJ discussed the evidence regarding Plaintiff’s purported back

problems and concluded it was not a severe impairment (Tr. 23-24). The ALJ also noted two

non-examining State Agency medical consultants, Drs. Back and Irlandez, had opined that Plaintiff

was restricted to a range of medium work because of mild back issues (Tr. 24). The ALJ

indicated their determination was “not entirely unreasonable” given the results of a March 2015

physical examination and x-ray imaging revealing the presence of upper thoracic levoscoliosis (Tr.

24 citing Tr. 899, 1067). The ALJ indicated she afforded great weight to the assessments of Drs.

Back and Irlandez (Tr. 24).

       Additionally, in the context of assessing Plaintiff’s RFC, the ALJ made these additional

comments regarding Plaintiff’s exertional limitations:

               In sum, the undersigned concludes that the claimant should have
               likely avoided the more strenuous requirements of heavy or very
               heavy work on a sustained basis. All the same, she would appear
               to have reasonably been capable of performing at least medium
               work within the parameters delineated in the above-stated residual
               functional capacity finding. This conclusion is not wholly out of
               proportion with and is based on the totality of the substantial
               evidence of record previously discussed and referenced in the
               instant decision.

(Tr. 26). Thus, contrary to Plaintiff’s assertion, the ALJ did discuss how the evidence supported

the determination that plaintiff can perform a range of medium work. Further, the ALJ’s findings

are supported by substantial evidence in the record and comport with applicable law.

       3.      Plaintiff’s Third Challenge to the RFC

       Next, Plaintiff contends the ALJ wrongly inferred that Plaintiff’s performance of a random

variety of activities is evidence of Plaintiff’s ability to perform substantial gainful activity (DN 12

PageID # 1123-24). Plaintiff is referring to the ALJ’s observations such as “on July 24, 2012,

                                                  10
the claimant was noted to be flying out to California soon” and “on May 24, 2017, she was noted

to have recently been working outside on a pool” (Id. citing Tr. 26, 882, 1066). Plaintiff asserts

these two random activities do not mean she can perform substantial gainful activity (Id.).

       Plaintiff’s contention is based upon a misinterpretation of the ALJ’s decision. The ALJ’s

observations were linked to Plaintiff’s statements concerning the intensity, persistence, and

limiting effects of her alleged symptoms (Tr. 25-26). The ALJ discussed the medical evidence

pertaining to the underlying medical conditions to determine whether the objectively established

medical conditions were of such severity that they could reasonably be expected to produce the

allegedly disabling symptoms (Tr. 25-26). See Duncan v. Sec’y of Health & Human Servs., 801

F.2d 847, 853 (6th Cir. 1986). Having found the reported symptoms suggested impairments of

greater severity than could be shown by the objective medical evidence, the ALJ appropriately

considered other information and factors that may be relevant to the degree of symptoms alleged.

See 20 C.F.R. § 404.1529(c)(3).

       For example, after finding the medical evidence did not substantiate Plaintiff’s allegations

regarding the degree of limitation imposed by her vision impairment, the ALJ considered

Plaintiff’s level of daily activity in determining the extent to which her purported symptoms were

of disabling severity (Tr. 25, 26). See 20 C.F.R. § 404.1529(c)(3). The ALJ also considered

the extent to which there were conflicts between Plaintiff’s statement and the rest of the evidence

(Id.). See 20 C.F.R. § 404.1529(c)(4). Specifically, the ALJ commented:

               Further undermining the persuasiveness of the claimant’s
               allegations of disability is the claimant’s activity level. Indeed, the
               undersigned observes that the claimant appears to be someone who
               is more active than has otherwise generally been asserted in this
               case. For example, on July 24, 2002, the claimant was noted to be

                                                 11
               flying out to California soon. (Exhibit 2F/9). In addition, on
               May 24, 2017, she was noted to have recently been working outside
               on a pool. (Exhibit 8F/12). She also even indicated at the hearing
               that she was able to walk unassisted, sign a credit card receipt for
               purchases, and use a magnifier for reading.

(Tr. 25-26). The ALJ’s assessment also addressed Plaintiff’s allegations, the medical evidence,

and other evidence in the record regarding her TPP, migraines, high blood pressure, back

problems, and mental impairment (Tr. 23-24, 25-26). The ALJ concluded Plaintiff’s statements

regarding the intensity, persistence, and limiting effects of all her impairments were not entirely

persuasive or consistent with the medical and other evidence in the record and, as such were

afforded little weight (Tr. 23-26). In the absence of detailed corroborating evidence of Plaintiff’s

subjective complaints, it becomes the duty of the ALJ to resolve the issue of Plaintiff’s credibility.

Since tolerance of symptoms arising from impairments is a highly individualized matter, and a

determination of disability based on those symptoms depends, of necessity, largely on the

credibility of the claimant, the conclusion of the Administrative Law Judge, who has the

opportunity to observe the claimant’s demeanor, “should not be discharged lately.” Houston v.

Sec’y of Health & Human Servs., 736 F.2d 365, 367 (6th Cir. 1984) (citing Beavers v. Sec’y of

Health, Educ. & Welfare, 577 F.2d 383 (6th Cir. 1978)). The undersigned concludes that the

ALJ's findings regarding Plaintiff's credibility are supported by substantial evidence and fully

comport with applicable law.

                             Plaintiff’s Challenges to Finding No. 10

       Plaintiff contends the jobs cited by the vocational expert do not conform to the limitations

set forth in the ALJ’s hypothetical question (DN 12 PageID # 1121-23). Plaintiff explains the

dryer attendant (DOT No. 581.686-018), the scrap sorter (DOT No. 509.686-018), and the shredder

                                                 12
(DOT No. 929.687-022) jobs involve exposure to dangerous machinery which is expressly

precluded by the ALJ’s hypothetical question (DN 12 PageID # 1122-23). Additionally, Plaintiff

contends the scrap sorter (DOT No. 509.686-018), and the shredder (DOT No. 929.687-022) jobs

involve sorting small parts that would prove difficult for someone with the vision limitations in

the ALJ’s hypothetical question (Id.).

       At the fifth step, the Commissioner has the burden of demonstrating a significant number

of jobs exist in the local, regional and national economies that the claimant can perform, given his

or her residual functional capacity, age, education, and past work experience.        20 C.F.R. §§

404.1520(a)(4)(v) and (g), 416.920(a)(4)(v) and (g); Wyatt v. Sec’y of Health & Human Servs.,

974 F.2d 680, 684 (6th Cir. 1992); Moon v. Sullivan, 923 F.2d 1175, 1181 (6th Cir. 1990); Allen

v. Califano, 613 F.2d 139, 145 (6th Cir. 1980).    When, a claimant’s RFC does not coincide with

all the criteria of a Grid Rule, the Commissioner is limited to using the Grid Rule as a framework

in the decision-making process and must make a non-guideline determination based on the

testimony of a vocational expert.   20 C.F.R. § 404.1566(e); Born v. Sec’y of Health & Human

Servs., 923 F.2d 1168, 1174 (6th Cir. 1990); Varley v. Sec’y of Health & Human Servs., 820 F.2d

777, 779 (6th Cir. 1987); Kirk v. Sec’y of Health & Human Servs., 667 F.2d 524, 531, 535 (6th

Cir. 1981), cert. denied, 461 U.S. 957 (1983).

       Plaintiff’s RFC included non-exertional limitations (See Finding No. 5 at Tr. 24-25). As

a result, the ALJ limited her use of the Grid Rules to a framework for the decision-making process

and made a non-guideline determination based on the testimony of a vocational expert (Tr. 27).

The ALJ’s question to the vocational expert indicated the hypothetical individual could perform

medium work subject to the following restrictions:

                                                  13
              I would like the hypothetical individual to never be exposed to
              unprotected heights, dangerous machinery, or vibrations. No
              balancing. No driving. The hypothetical individual has limited
              visual acuity such that she is unable to read, let’s say, even normal
              print with her glasses. No depth perception, no peripheral, no, no
              vision, no required peripheral vision to be able to judge distance.
              And, and, what did I say about looking at -- unable to read even
              normal print with glasses let’s leave that with glasses, I think that’s
              part of what it is.

(Tr. 62). In response to the ALJ’s hypothetical question, the vocational expert confirmed that

there are jobs in the national economy that an individual who can’t read normal print with their

glasses would be able to perform (Tr. 63). The vocational expert testified that one example would

be a box bender, Dictionary of Occupational Titles (DOT) No. 641.687-010, medium, SVP of 1,

unskilled, with 47,000 such jobs nationally (Id.). Another example would be a dryer attendant,

DOT No. 581.686-018, medium, SVP of 1, unskilled, with 22,000 such jobs nationally (Id.).

Another example would be a scrap sorter, DOT No. 929.687-022, medium, SVP of 2, unskilled,

with 22,000 such jobs nationally (Id.). And another example would be a shredder, DOT No.

929.687-022, medium, SVP of two, unskilled, with 43,000 jobs in the national economy (Id.).

       On cross-examination, Plaintiff’s counsel asked if the shredder job would involve

dangerous machinery (Tr. 64). The vocational expert responded:

              I will explain. It is a shredder, it’s shredding paper and normally
              you would think that the way they’re built now, pretty much you,
              the paper goes through and then it goes around where as you cannot
              get your fingers in there. And this is been for the past, quite a few
              years, actually. And the reason I, I did put that is because I know
              of two, actually, blind people that did these jobs.
              ...
              And, so, they’re very safe.




                                                14
(Id.). Additionally, the vocational expert indicated “according to the DOT” these jobs do not

require peripheral vision, near or far acuity, or depth perception (Tr. 65).

        The record indicates the vocational expert considered all the restrictions in the ALJ’s

hypothetical question before identifying the four jobs. In fact, during cross-examination by

Plaintiff’s counsel, the vocational expert confirmed the paper shredder job did not involve

exposure to dangerous machinery and would not prove difficult for someone with the visual

limitations in the hypothetical question. Notably, Plaintiff’s counsel had the opportunity but

failed to develop, through cross-examination of the vocational expert, the record regarding the

purported conflicts with the dryer attendant and scrap sorter jobs identified in the DOT. For this

reason, Plaintiff has forfeited these parts of her claim. See Beinlich v. Comm’r of Soc. Sec., 345

F. App’x 163, 168-69 (6th Cir. 2009); Ledford v. Astrue, 311 F. App’x 746, 757 (6th Cir. 2008).

In sum, Finding No. 10 is supported by substantial evidence in the record and comports with

applicable law.

                                              ORDER

        IT IS HEREBY ORDERED that the final decision of the Commissioner is AFFIRMED.

        IT IS FURTHER ORDERED that judgment is GRANTED for the Commissioner.



       July 9, 2019




Copies:           Counsel


                                                 15
